Citation Nr: 1111546	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08- 02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the Veteran's daughter (N.B.) may be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected pseudotumor cerebri with headaches.

3.  Entitlement to special monthly compensation based on need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, including a July 2007 rating that denied service connection for the lumbar spine disorder, a February 2009 rating that denied entitlement to aid and attendance/housebound benefits, and a June 2009 rating that denied entitlement to helpless child status for VA purposes.

The appeal of the issues of entitlement to service connection for a lumbar spine disorder and for aid and attendance/housebound benefits is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  N.B. who is the Veteran's daughter, was born on April [redacted], 1991; her 18th birthday was in April 2009.

2.  It has not been shown that N.B. became permanently incapable of self-support prior to the date of attaining the age of 18 years.



CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits for N.B. on the basis of permanent incapacity for self-support before she reached the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the appellant's helpless child claim on appeal was received in July 2001.  A letter was sent by the RO in April 2003 addressing the status of dependents, telling the Veteran that a helpless child claim should be filed closer to when her child for whom she was seeking helpless child benefits turned 18, and listed information that would be needed to prevail on such a claim.  A formal duty to assist letter was sent to the appellant in a February 2009 letter, prior to the June 2009 rating that adjudicated this claim.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  She was advised that it was her responsibility to either send medical treatment records from her private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  The Veteran was also asked to advise VA if there were any other information or evidence she considered relevant so that VA could help by getting that evidence.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Private medical records pertinent to this claim were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination is not indicated in this matter which concerns whether the Veteran's child was disabled at the time she turned 18, her current level of disability is not pertinent to this matter.  

In the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was provided in the February 2009 letter.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).


II.  Entitlement to Helpless Child Benefits

The Veteran contends that her daughter, N.B. should be considered a "helpless child" for the purposes of entitlement to additional VA benefits pursuant to VA law and regulations.  

VA regulations provide for compensation to a Veteran based on service-connected disability-disability resulting from a personal injury or disease while in active service, if the injury or disease was incurred or aggravated in line of duty. 38 C.F.R. § 3.4(a), (b)(1) (2010).  The regulations further provide that an additional amount of compensation may be payable for a spouse, child, and/or dependent parent if a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4(b)(2) (2010).

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18 (i.e. "helpless child"), or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 (2010).  In this matter, the Veteran is not alleging that her child N.B, should be entitled to VA benefits based on continuing education at an approved educational institution between the ages of 18 and 23, nor has she submitted evidence to suggest that this is the case.  Her basis for claiming entitlement to VA benefits for N.B. is based solely on recognition as a helpless child.  

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self- support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that the 'focus of analysis must be on the claimant's condition at the time of her 18th birthday.'  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further. Id.  However, if a finding is made that the child was permanently incapable of self-support as of her 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed. Id.

The facts governing this matter are as follows.

In support of her claim for helpless child benefits, the Veteran submitted a copy of N.B.'s birth certificate showing she was born in April 1991, thereby making her over age 18 at present.  She turned 18 in April 2009.  

The Veteran submitted records showing N.B had some developmental delays as an infant and young child.  These include an October 1991 report from Virginia Neurologic Center showing that N.B. was referred due to missing developmental milestones, with development screening tests showing that she was behind particularly in the bottom motor category, and possibly fine motor skills.  She was 5 months old but had not yet rolled over and had not yet grasped a rattle.  The impression was a 5 month old who had a resolving cephalohematoma and developmental delay of approximately 3 months age.  It was recommended she undergo a hearing evaluation to rule out as a problem.  She was also recommended referral to infant education program.  A skull X-ray from September 1991 showed mild residual changes in the right parietal region.  

Also submitted was a December 1993 speech and language evaluation which reviewed the history of N.B.'s birth at 38 weeks following a difficult delivery and induced labor.  A cephalohematoma and lethargy was noted at birth.  The lethargy persisted through her first year of life, with a weak cry and difficulty sucking, chewing and swallowing noted.  She continued with difficulty chewing and swallowing.  There was also a history of seizure activity noted although EEG and CT scan was normal.  Developmental milestones were noted to have been delayed as an infant.  These were noted to include delays in holding up her head at 5 months, rolling over at 12 months, sitting unsupported at 15 months and walking at 22 months.  She was also noted to have said her first word at 12 months old, and followed directions and had name recognition at 22 months.  She had a vocabulary of 10 or more words at 24 months and combined 2 to 3 words.  However her parents could only understand about 25 percent of what she said and strangers could only understand 10 percent of what she said.  Her hearing was not tested and she had not received any previous therapy or services.  The impression was that she was a socially interactive 2 year 8 months old with normal language and reception skills.  Expressive communication skills were mildly delayed and it was recommended she undergo regular speech and language therapy.  A January 1994 bill for speech therapy indicates that she was enrolled in this treatment.

The most recent record pertaining to N.B. was a December 1998 school note from a Virginia public school which said that she was referred to a Student Study Committee because of problems with her academic progress.  The note did not elaborate on the nature of the problem.  

The Veteran submitted a status of dependents in July 2001 wherein she alleged that N.B. was developmentally delayed with special needs.  Currently her gross motor skills and speech development were areas of concern.  Thus she was requesting the maximum VA benefits she would be entitled.  At the time of this submission, N.B. was10 years old.  The VA in April 2001 added N.B. to the Veteran's list of dependents, but advised her that it was premature to file for additional compensation based on "helpless child" until shortly before her 18th birthday.  The VA advised her to file for such benefits shortly before N.B. turned 18 if it was believed that she was permanently incapable of self support.  The VA also told her what information would be needed by the VA at that time in order to make a determination.  Specifically it included medical evidence, school information and employment information about the child from shortly before her 18th birthday.

The Veteran failed to submit any additional information regarding N.B.  Thus there is no evidence before the VA regarding the medical condition or academic progress  of N.B., or her capabilities for self support from shortly before her 18th birthday.  

On a July 2009 VA Form 21-674, Request for Approval of  School Attendance, the Veteran indicated that her daughter N.B., sought approval to attend Northern Virginia Community College to take General Studies.  The Veteran also noted that the year prior, N.B. was a student attending Washington-Lee High School.   

Based on a review of the foregoing, entitlement to VA benefits based on helpless child status is not shown.  The Veteran has not submitted any evidence detailing the extent of N.B.'s medical condition beyond those records dating back to her infancy and early childhood, up to age 3.  The school record submitted when she was age 7 is noted to not provide any information as to what, if any physical or mental disorders she may have been suffering from, but merely discusses some problems with academic progress.  The only evidence from around the time of N.B.'s 18th birthday is a document indicating that N.B. had attended high school the year prior and would be looking to attend Northern Virginia Community College soon.  This is not evidence of incapacity, but rather, quite the opposite.  No other evidence whatsoever was submitted from the period shortly before N.B.'s 18th birthday .   

There is no evidence on file that shows the Veteran's daughter had any actual physical or mental problems still present at the time she turned 18, such as would permanently render her unable to obtain or maintain employment.  The available evidence fails to establish that she became permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 (2010).

The Board concludes that the preponderance of the evidence is against the claim, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to VA benefits on the basis of permanent incapacity for self-support of prior to attaining the age of 18 is denied.



REMAND

The Board finds that it is necessary to remand the issue of entitlement to service connection for a back disorder to include as secondary to her service connected pseudotumor condition for further development.  The Veteran has alleged that this service-connected condition resulted in frequent falls that have caused or aggravated her current back disorder.  She also argues that she fell in 1973 in the service and injured her back.  A review of the service treatment records does show that the Veteran sustained multiple falls with blackout episodes from her pseudotumor condition.  These include an injury to her back in December 1970 that caused pain to her lower back and left leg, which was diagnosed as a bruised left hip.  She fell down stairs again in January 1976 and was treated for complaints of back pain, with spasm.  Her January 1976 annual physical was noteworthy for complaints of recurrent back pain in the report of medical history although her back was normal on physical examination.  

Post service, she is noted to have continued problems with sudden fainting episodes due to her pseudotumor condition.  She also had a laminectomy in February 1995 for a herniated disc at L5-S1 and also had degenerative changes shown in the lumbar spine.

To date the Veteran has not been afforded a VA examination to address the etiology of her lumbar spine disorder.  In light of the evidence showing back complaints in service, as well as her history of numerous fall and fainting episodes due to her service connected pseudotumor condition, examination is necessary to ascertain whether her current spine condition is directly related to service or is being caused or aggravated by her service connected pseudotomor cerebri with headaches.  

The Board also notes that the issue of entitlement to special monthly compensation based on need for regular aid and attendance or at the housebound rate is intertwined with the issue involving service connection for a back disorder.  Therefore adjudication of this matter must be deferred by the Board until the back issue is resolved.  In light of the need for further development in adjudicating the service connection issue, the Veteran should also be provided a current VA aid and attendance examination.     

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that she identify all sources of treatment she received for her back disorder, as well as for her service connected pseudotumor disorder and status post laparotomy and laparoscopy for adhesions and infertility status post ovarian cyst, and to furnish signed authorizations for release to VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claims. 38 C.F.R. § 3.159 (2010).

2.  Thereafter following completion of the above, the AOJ should schedule the Veteran for a back disorders examination to determine the nature and etiology of the Veteran's claimed lumbar spine disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies including X-rays should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:

(a) Does the Veteran have any current, chronic disability of the lumbar spine?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service or was the result of trauma sustained in service?  In answering this question, the examiner should comment on the history of the Veteran having had problems with back pain after multiple falls (shown in her service treatment records).
 
(b) If a lumbar spine disability is not found to be related directly so service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is caused or aggravated by her service connected pseudotomor cerebri with headaches, to include as resulting from falls caused by this condition.   Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts. 

3.  Thereafter following completion of the above, the AOJ should schedule the Veteran for a VA Aid and Attendance examination.  The examiner should address whether the Veteran's service connected disorder(s) result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment.  The examiner should also address whether the Veteran is bedridden, substantially confined to her home, or confined to a nursing home due to mental or physical incapacity.  Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted.  Each opinion should contain comprehensive rationale based on sound medical principles and facts. 

[Continued on following page.]
4.  When the above actions have been accomplished, readjudicate the veteran's claims.  If any benefit sought is not awarded, issue a supplemental statement of the case and afford the veteran the appropriate opportunity to respond.  The supplemental statement of the case should list all pertinent laws and regulations.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


